Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Darren Wesley Smith Blaine on 2/9/2021.

IN THE CLAIMS dated 4/7/2020, the examiner has amended Claim 11 as follows:

11. The air-based fryer apparatus according to claim [[1]] 9, further comprising: 


an air guide member provided in the container below the food basket to guide air upwards into the food basket, wherein the gearing system is adapted to drive the air guide member in rotation.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: Upon consideration of the arguments in the appeal brief filed 11/3/2020 and reconsideration of the 103 rejection previously set forth Claim 1 over Yang in view of Xu, it has been determined that combining Yang and Xu would not have resulted in the invention as is now claimed in Claim 1. 
Claim 1 now claims that a “base part” includes an upper support and a gearing system and that a container (including walls and a bottom part) is “arranged on the upper support”. In the combination of Yang and Xu, the base part taught by Yang wouldn’t actually include the gearing system – the container would. Thus, if Yang were modified to include the gearing system taught by Xu, the combined apparatus would not comprise “a base part including an upper support and a gearing system to generate a rotation force around a vertical rotation axis; a container arranged on the upper support, the container having walls and a bottom part;” as is claimed in combination with the other limitations of the claim. The claimed arrangement enables both food stirring/rotation (which typically occurs in a solid basket that holds oil and is not permeable) and air frying via circulating air (which typically occurs in a stationary basket that does not hold oil and does not permit food stirring/rotation). Since the combination of Yang and Xu fails to render obvious the combination of limitations now claimed in Claim 1 and no other known prior art anticipates or renders obvious Claim 1, Claim 1 is considered to be allowable. As a result of the Examiner’s Amendment (presented above), the 112(b) rejection previously set forth for Claim 11 is now withdrawn. Therefore all of pending Claims 1-20 are considered to be allowable. 
 Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/10/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762